Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 1 of
                                       25




                                                                      J
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 2 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 3 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 4 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 5 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 6 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 7 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 8 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 9 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 10 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 11 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 12 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 13 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 14 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 15 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 16 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 17 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 18 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 19 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 20 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 21 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 22 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 23 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 24 of
                                       25
Case 9:16-cv-81871-KAM Document 338-10 Entered on FLSD Docket 10/15/2018 Page 25 of
                                       25
